Gilbert, J.
1. Whore one on trial, charged with the offense of rape, stated to the jury that the female consented to the alleged criminal act, this did not constitute an attempt to impeach the character of the latter, otherwise than by contradicting the facts testified to by the witness to the effect that the intercourse was forcible and against her will; and it was error to admit, over appropriate objection, evidence showing good character, for the purpose of sustaining the witness. Bell v. State, 100 Ga. 78 (27 S. E. 669). Compare McBride v. State, 150 Ga. 92 (102 S. E. 865), and Phillips v. State, 149 Ga. 255 (3), 257 (99 S. E. 874).
2. Where on such a trial the female alleged to have been raped swore that parts-of her apparel worn on the occasion of the alleged criminal act were shown by her mother to a physician and that the same were in the same condition as they were when she removed them, it was not error that the court permitted a physician immediately thereafter introduced as a witness to testify that “ her mother showed- me ” the clothing- that she had on, etc.
3. The court did not err in ruling out certain letters read by the defendant as a part of his statement to the jury. If the defendant desired to corroborate his statement by documentary evidence, the writing itself should have been offered in evidence in the usual and regular way. Nero v. State, 126 Ga. 554 (1), 555 (55 S. E. 404) ; Nobles v. State, 127 Ga. 212 (2), 216 (56 S. E. 125).
4. The motion made in this court to dismiss the writ of error is without merit. Judgment re-versed.

All the Justices concur.

Indictment for rape. Before Judge Irwin. Haralson superior court. June 16, 1920.
The motion to dismiss was on the alleged ground that the brief of evidence in the record was not condensed and succinct, not reduced to narrative form, and contained immaterial questions and answers.
Taylor Smith, J. L. Smith, and Willis Smith, for plaintiff in error.
B. A. Denny, attorney-general, J. B. Hutcheson, solicitor-general, Graham Wright, and Griffith & Matthews, contra.